DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 3,693,722) in view of West et al. (US 9,540,787)
Regarding claim 1, Brwon teaches a similar grading device comprising: a vehicle (fig. 2, 11) comprising a frame (14), a plurality of wheels (12), and a propulsion unit (Fig. 2) such that the vehicle is self-propelled; a deck (38) engaged to the frame; a drum (fig. 4, auger 106) engaged to the deck and operationally coupled to an actuator (142) powered for selectively effecting axial rotation of the drum against a surface upon which the vehicle is positioned; a first biaser (92,94) engaged to the frame and operationally coupled to the deck, the first biaser being powered for selectively raising, lowering, and angling the deck relative to the frame.  Brown teaches the drum is capable of being biased relative to the deck effecting longitudinal rotation of the drum 

2. The dirt contouring and grading device of claim 1, wherein the frame comprises: a rear section having a rear axle coupled thereto, the rear axle having opposed endpoints, each opposing endpoint having a wheel rotationally coupled thereto (Fig. 1, 12); a front section coupled to the rear section, the front section comprising: a first segment coupled to and extending transversely and upwardly from a forward end of the rear section, a second segment coupled to and extending from the first segment distal from the rear section such that the second segment is substantially parallel to a plane defined by the plurality of wheels, a third segment coupled to and extending transversely and downwardly from the second segment distal from the first segment (see segments of 14 in fig. 2), and a crossmember (16) coupled to and extending bilaterally from the second segment proximate to the first segment; the third segment having a front axle coupled thereto distal from the second segment, the front axle having opposed termini, each opposing terminus having a wheel rotationally coupled thereto; and the front axle being operationally coupled to a steering unit of the vehicle (13).  

3. The dirt contouring and grading device of claim 2, wherein the first segment is inverted V-shaped (fig. 2).  


5. The dirt contouring and grading device of claim 2, further including the frame comprising: a plate (22) coupled to the third segment proximate to the front axle and extending toward the rear section such that the plate is substantially parallel to the plane defined by the plurality of wheels; a first brace coupled to and extending between the plate and the third segment; and a second brace coupled to and extending between the second segment and the third segment (braces coupled at 82).  

6. The dirt contouring and grading device of claim 2, further including: the frame comprising a plate coupled to the third segment proximate to the front axle and extending toward the rear section such that the plate is substantially parallel to the plane defined by the plurality of wheels;  the deck comprising a framework having a rear end positioned proximate to the forward end of the rear section of the frame, and a front end pivotally coupled to the plate; and the framework having opposing sides, the opposing sides having a crossbar (70) coupled thereto and extending therebetween (Fig. 2).  

7. The dirt contouring and grading device of claim 6, further including the opposing sides having a cross support (28) coupled thereto and extending therebetween, the cross support being positioned between the crossbar and the rear end.  

9. The dirt contouring and grading device of claim 1, further including a protrusion coupled to and extending from the drum (138’ auger blade).  

10. The dirt contouring and grading device of claim 9, wherein the protrusion is elongated and extending curvedly between opposing limits of the drum (Fig. 4).  

11. The dirt contouring and grading device of claim 1, wherein the first biaser comprises a first hydraulic cylinder (92, 94).  

12. The dirt contouring and grading device of claim 6, wherein the first biaser is one of a pair of first biasers, each first biaser being pivotally coupled to and extending between a respective opposing limit of the crossmember and an associated opposing side of the framework (92, 94).  


14. The dirt contouring and grading device of claim 2, further including a controller coupled to the frame proximate to the steering unit, the controller being operationally coupled to the first biaser, the second biaser, and the actuator (abstract line 14).  

15. The dirt contouring and grading device of claim 2, further including a seat coupled to the rear section proximate to the steering unit and the controller (fig. 2).  

Allowable Subject Matter
Claim 16 is allowed.
Claims 8, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Mehew et al. (US 6,068,065) teaches a similar device with biasers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308. The examiner can normally be reached M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA H LUTZ/Primary Examiner, Art Unit 3671